 



Exhibit 10.13
Amended and Restated
Employment Agreement
of Michael F. Johnston
     THIS AGREEMENT, effective as of March 1, 2007, is made by and between
Visteon Corporation, a Delaware corporation, (“Visteon”) and Michael F. Johnston
(the “Executive”).
     WHEREAS, the Executive serves as the Chairman of the Board of Directors and
Chief Executive Officer of Visteon;
     WHEREAS, the Executive has successfully supervised, managed and implemented
a strategic and structural reorganization of Visteon pursuant to a transaction
with Ford Motor Company that positions Visteon for future growth and success;
     WHEREAS, Visteon desires, at this critical stage of Visteon’s development,
to ensure the continuity of the Executive’s leadership and management and to
create an orderly process for succession;
     WHEREAS, Visteon and the Executive desire to amend the employment agreement
between Visteon and the Executive, dated September 15, 2000;
     WHEREAS, the Executive is willing to commit himself to continue to serve as
an employee of the Company on the terms and conditions herein provided;
     NOW, THEREFORE, in consideration of the premises and the material covenants
herein contained, Visteon and the Executive hereby agree as follows:
     1. Employment. Visteon agrees to continue to employ the Executive as its
Chairman of the Board of Directors and Chief Executive Officer, and the
Executive agrees to remain in such employ upon the terms and conditions herein
set forth. The place of employment shall be at Visteon’s principal offices in
Van Buren Township, Michigan, or at such other location as Visteon may
designate.
     2. Term of Agreement. The term of this Agreement shall commence as of
March 1, 2007 (the “Effective Date”) and shall continue in effect through
December 31, 2008; provided, however, that the parties may mutually agree to end
the term before December 31, 2008.
     3. Duties. Executive will, during the term hereof, faithfully and
diligently do and perform all duties and responsibilities as the Chief Executive
Officer and Chairman of the Board of Directors of Visteon, and such other acts
and duties commensurate with such positions as the Board of Directors shall
direct, and do and perform all acts in the ordinary course of Visteon’s business
(with such limits as the Board may prescribe) necessary and conducive to
Visteon’s best interests; and devote his full time, energy and skill to the
business of Visteon and to the promotion of Visteon’s best interests.

 



--------------------------------------------------------------------------------



 



     4. Compensation. Subject to the provisions of paragraphs 7 and 8 of this
Agreement, Visteon shall pay to the Executive for all services to be performed
during the term of this Agreement:
     (a) Annual Base Salary. An annual base salary of $1,400,000.00 (which may
be increased at the discretion of the Board of Directors of Visteon), payable in
monthly installments in accordance with Visteon’s practices, as such practices
may be determined from time to time.
     (b) Long Term Incentive Compensation. For each fiscal year of Visteon
commencing during the Executive’s term of employment hereunder, the Executive
shall be entitled to a separate long term incentive compensation opportunity
under Visteon’s 2004 Incentive Plan, and such opportunity at target performance
shall be an amount equal to 475% of annual base salary to be delivered as a
combination of cash, restricted common stock/restricted stock units and stock
options/stock appreciation rights in accordance with and based on achievement of
Visteon financial and operation goals over a three-year performance period. With
respect to the 2007-2009 performance period, 66 percent of the cash award
portion (as determined by the Organization and Compensation Committee) of the
bonus opportunity shall be earned by reason of the Executive’s continuation of
services under this Agreement through December 31, 2008. With respect to the
2008-2010 performance period, 33 percent of the cash award portion (as
determined by the Organization and Compensation Committee) of the bonus
opportunity shall be earned by reason of the Executive’s continuation of
services under this Agreement through December 31, 2008. The Executive shall be
entitled to payment of the amount earned in respect of each performance period
that is not completed upon his termination of employment (other than by reason
of Cause) on or after December 31, 2008, or prior to December 31, 2008 if such
termination is by Visteon without Cause or upon mutual agreement of the parties,
at the same time as awards for such performance period are paid to other
executives of Visteon.
     (c) Grant of Restricted Stock Units or Stock Appreciation Rights. The
Executive shall be entitled to stock options, restricted stock and other
equity-based awards as and when such awards are made to other officers generally
on at least the same basis as such awards are made to other officers; provided,
that the Executive shall not be entitled to an equity award simply by reason of
an equity award made to a newly hired or promoted officer, or a single officer
individually.
     5. Benefits. The Executive shall be entitled to participate in such
medical, dental, pension, retirement plans and other benefit plans and programs
(other than any severance plans) as may be adopted from time to time by Visteon
for the benefit of its employees (with the Executive continuing to be credited
with two years of service for every year of credited service with Visteon). The
Executive shall also be entitled to participate in Visteon’s company vehicle
program and a $60,000 per year flexible perquisite plan available to be used for
financial planning, home security, annual physical examination, club or exercise
facility dues, or other purposes as may be specified in the Company plan, as
amended from time to time.

2



--------------------------------------------------------------------------------



 



     6. Disability. In the event that the Executive is permanently disabled, as
herein defined, for a continuous period of six months, Visteon may terminate
this Agreement upon written notice to the Executive. In the event of such
termination, the Executive’s compensation as defined in paragraph 4 hereof shall
continue for the lesser of (i) any waiting period set forth in any disability
insurance policy maintained by Visteon and covering the Executive, if any, or
(ii) six months after termination of this Agreement. For purposes of this
paragraph, “permanently disabled” shall mean a condition resulting from bodily
injury or disease or mental disorder such that the Executive is prevented from
performing the principal duties of his employment. Visteon, in its discretion,
based on competent medical advice, shall determine whether the Executive is and
continues to be, permanently disabled for purposes of this paragraph.
     7. Early Termination. This Agreement shall terminate upon the occurrence of
any of the following:
     (a) On the date of death of the Executive;
     (b) On the date that Visteon gives written notice to the Executive that
Visteon is terminating the Agreement pursuant to paragraph 6 hereunder;
     (c) On the 90th day after the Executive gives written notice to Visteon of
his election to terminate; or
     (d) On the second day after Visteon gives the Executive notice of a written
determination by its Board of Directors that the Executive is terminated by
reason of Cause (as defined below);
     In the event of termination, and except as set forth in paragraph 6, the
Executive (or his estate) shall be entitled to the annual salary, to the extent
unpaid, set forth in paragraph 4 hereof, prorated from January 1 of the year of
termination to the date of termination.
     The term “Cause” means that the Executive has been guilty of (i) material,
willful dishonesty, (ii) material, willful misconduct, (iii) willful and
substantial nonperformance of assigned duties, (iv) indicted for a felony or a
misdemeanor involving moral turpitude, or (v) has otherwise breached the terms
of this Agreement.
     8. Regular Termination. In the event the Executive remains employed under
this Agreement through December 31, 2008 or is terminated by the Company without
Cause on or before such date (and prior to a Change in Control, as such term is
defined in the Change in Control Severance Agreement between Visteon and the
Executive), the Executive shall be entitled upon his termination of employment
(other than for Cause) on or after such date to (i) a lump-sum cash payment of
$2,500,000.00, which shall be made as soon as practicable, (ii) immediate and
full vesting of all outstanding equity awards granted to him by Visteon, and
(iii) accrued and unpaid salary through the date of termination. In the event
that the parties mutually agree to end the term before December 31, 2008, the
Executive shall be entitled to a prorated amount of $2,500,000.00 based on the
Executive’s period of service from the Effective Date to the date of
termination, with immediate and full vesting of all outstanding equity awards
granted

3



--------------------------------------------------------------------------------



 



to him by Visteon. For the avoidance of any doubt, if another individual is
appointed with a title of Chief Executive Officer, then such appointment shall
be treated as a resignation of the Executive by mutual agreement of the parties.
     9. Restrictive Covenant. During the term of his employment by Visteon:
     (a) The Executive will not engage in, or work for or own, manage, operate,
control or participate in the ownership, management, operation or control of, or
be connected with, or have any financial interest in, any individual, firm, or
corporation or institution engaged in the same or similar activities to those
now or hereafter carried on by Visteon, other than ownership of less than five
percent of shares of stock in a publicly traded company;
     (b) The Executive will not interfere with the relationship of Visteon and
any employee, agent or representative; and
     (c) The Executive will not directly or indirectly divert or attempt to
divert from Visteon any business in which Visteon has been actively engaged
during the term hereof, nor interfere with the relationships of Visteon with
dealers, distributors, sources of supply or customers.
The provisions of this paragraph shall remain in force for one year following
the termination of this Agreement.
     10. Confidentiality and Intellectual Property.
     (a) While employed by Visteon, the Executive may generate or be exposed to
trade secret, confidential or proprietary information (hereinafter “Proprietary
Information”) including, but not limited to, inventions, future product plans,
product designs, products (including prices, costs, sales or content), drawings,
details of Visteon’s operations or marketing, computer programs, flow charts,
customers (including identities of customers or prospective customers and
identities of individual contacts at business entities which are customers or
prospective customers), financial information or measures, business methods,
future business plans, data bases, designs, models, operating procedures,
knowledge of the organization, manufacturing processes, or any other work
product of Visteon and all other knowledge, information, documents or materials
owned, developed or possessed by Visteon.
     (b) While employed by Visteon, and for a period of ten years after
completion of such employment, the Executive agrees not to disclose, directly or
indirectly, any Proprietary Information in any unauthorized manner or for any
unauthorized purpose outside of his duties on behalf of Visteon. This obligation
does not apply to such Proprietary Information which: (a) is now or subsequently
becomes publicly known or available by publication, commercial use or otherwise
without breach of this agreement by the Executive; (b) is subsequently
rightfully furnished to the Executive by a third

4



--------------------------------------------------------------------------------



 



person without restriction on disclosure; or (c) is delivered to the Executive
after the expiration of the employment with Visteon.
     (c) Unless authorized by Visteon, the Executive will not remove from the
premises of Visteon any property or materials including any document or thing
which comprises Proprietary Information. Further, upon completion of this
assignment or at any time upon the request of Visteon, the Executive agrees to
deliver to Visteon all property or materials within the Executive’s possession
or control including such documents and things which contain Proprietary
Information. The Executive covenants that he will destroy no records of
Visteon’s.
     (d) The Executive agrees to assign all right, title and interest in any
Proprietary Information, whether patentable, copyrightable or not, which is
conceived or developed solely or jointly by the Executive while employed by
Visteon and which relates in any manner to the actual or any anticipated
business of Visteon, or which was developed with the use of time, materials,
equipment or facilities of Visteon. Unless authorized by Visteon in writing, the
Executive will not pursue patenting or copyrighting any Proprietary Information.
Visteon will have sole ownership in and exclusive rights to all Proprietary
Information which is conceived or developed solely or jointly by the Executive
while employed by Visteon and which relates in any manner to the actual or any
anticipated business of Visteon, or which was developed with the use of time,
materials, equipment or facilities of Visteon. The Executive agrees to promptly
disclose to Visteon any Proprietary Information covered by this agreement and,
if requested, promptly execute a specific assignment of title to Visteon and/or
a Visteon designee for such Proprietary Information. The Executive agrees to
take all reasonable actions necessary, even after the term of this employment
has ended to enable Visteon to secure such patent, copyright or other protection
in the United States or foreign countries. The Executive reserves no license to
any intellectual property rights.
     (e) Any materials or software developed or created by the Executive
relating to his employment which are protectable under the laws of Copyright,
including written or electronic documents, illustrations, drawings, notes,
models and computer software are to be considered works made for hire for
Visteon and are the sole property of Visteon if it so fits within that
definition in the Copyright Act. The Executive agrees to execute all forms and
documents relating to obtaining and enforcing copyright protection for such
material for the United States and any other countries, even after the term of
employment has ended.
     (f) The Executive has no right to use any trademarks owned by Visteon
without the express written authorization of Visteon.
     The covenants set forth in this paragraph 10 which are made by the
Executive are in consideration of the employment, or continuing employment of,
and the compensation paid to, the Executive during his employment by Visteon.

5



--------------------------------------------------------------------------------



 



     11. Stock Ownership Guidelines. The Executive acknowledges that Visteon
expects the Executive to maintain ownership in Visteon common stock at the level
that had been required as of the Effective Date, which was fives times his
current base salary, but in no event shall the Executive be expected to purchase
additional shares of Visteon common stock to satisfy the requirement.
     12. Compliance with Code Section 409A. To the extent that there is a
material risk that any payments under this Agreement may not comply with the
requirements of Section 409A of the Code, the parties shall reasonably cooperate
with each other to arrange such payments in a manner that complies with
Section 409A.
     13. Additional Remedies. The Executive recognizes that irreparable injury
will result to Visteon and to its business and properties in the event of any
breach by the Executive of any of the provisions of paragraphs 9 and 10 of this
Agreement or either of them, and that the Executive’s continued employment is
predicated on the commitments undertaken by him pursuant to said paragraphs. In
the event of any breach of any of the Executive’s commitments pursuant to
paragraphs 9 and 10 or either of them, Visteon shall be entitled, in addition to
any other remedies and damages available, to injunctive relief to restrain the
violation of such commitments by the Executive or by any person or persons
acting for or with the Executive in any capacity whatsoever.
     14. Nonassignment. This Agreement is personal to the Executive and shall
not be assigned. The Executive shall not hypothecate, delegate, encumber,
alienate, transfer or otherwise dispose of his rights and duties hereunder.
Visteon may assign this Agreement without the Executive’s consent to any other
entity who, in connection with such assignment, acquires all or substantially
all of Visteon’s assets or into or with which Visteon is merged or consolidated.
     15. Waiver. The waiver by Visteon of a breach by the Executive of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach by the Executive.
     16. Severability. If any clause, phrase, provision or portion of this
Agreement or the application thereof to any person or circumstance shall be
invalid or unenforceable under any applicable law, such event shall not affect
or render invalid or unenforceable the remainder of this Agreement and shall not
affect the application of any clause, provision, or portion hereof to other
persons or circumstances.
     17. Benefit. The provisions of this Agreement shall inure to the benefit of
Visteon, its successors and assigns, and shall be binding upon the Executive,
his heirs, personal representatives and successors, including without limitation
the Executive’s estate and the executors, administrators, or trustees of such
estate.
     18. Relevant Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Michigan.

6



--------------------------------------------------------------------------------



 



     19. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows, or to such other
address as shall have been designated in writing by the addressee:
     If to the Company:
Visteon Corporation
One Village Center Drive
Van Buren Township, MI 48111
Attn: General Counsel and Secretary
     If to the Executive:
Mr. Michael F. Johnston
20. Entire Agreement. This Agreement, together with the existing Change in
Control Agreement and Retiree Health Care Agreement in the form of Exhibits A
and B attached hereto, sets forth the entire understanding of the parties and
supersedes all prior agreements, arrangements, and communications, whether oral
or written, pertaining to the subject matter hereof; and this Agreement shall
not be modified or amended except by written agreement of Visteon and the
Executive.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first set forth above.

            Visteon Corporation
      By:   /s/ Dorothy L. Stephenson         Dorothy L. Stephenson       
Senior Vice President, Human Resources        Executive
        /s/ Michael F. Johnston            Michael F. Johnston           

7